Citation Nr: 1413952	
Decision Date: 04/01/14    Archive Date: 04/11/14

DOCKET NO.  12-21 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1. Entitlement to an initial evaluation in excess of 10 percent for posttraumatic stress disorder (PTSD).

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to June 1971. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland, granting service connection and a  10 percent evaluation for PTSD, effective January 12, 2009. The Veteran appealed therefrom regarding the initial assigned disability rating. See Fenderson v. West,   12 Vet. App. 119, 125-26 (1999).

A hearing was held in December 2013 at the Board's Central Office in    Washington, D.C. before the undersigned Veterans Law Judge, the transcript of which is of record.  

The Board assumes appellate jurisdiction over the Veteran's informally raised and inextricably intertwined claim for TDIU. See Rice v. Shinseki, 22 Vet. App. 447   (2009).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required.








REMAND

While the Board sincerely regrets the additional delay inherent in further development of the Veteran's increased rating claim, a more recent VA Compensation and Pension examination is required addressing the severity of             his PTSD to provide updated clinical findings since the last examination in             October 2009, and likewise given the Veteran's own report of worsening condition since that time period. See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007), citing Caluza v. Brown, 7 Vet. App. 498, 505-06 (1998) ("Where the record does not adequately reveal the current state of the claimant's disability ...the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination."). See also Caffrey v. Brown, 6 Vet. App. 377 (1994).

Proper measures should also be undertaken to assist with development of the inextricably intertwined TDIU claim.  

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a letter pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) regarding the claim for a TDIU, in accordance with 38 U.S.C.A.              §§ 5102 , 5103 and 5103A (West 2002 & Supp. 2013), and all other applicable legal precedent.

2. Also send the Veteran a copy of VA Form 21-8940,          Formal Application for a TDIU.

3. Request that the Veteran identify any additional sources of psychiatric treatment since 2009, whether VA or private, and provide a copy of VA Form 21-4142 (medical release form) for purpose of obtaining acquiring any identified private medical records. Then obtain these records based on the information provided. If any of the requested records are unavailable, clearly document this fact and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e) .

4. Then schedule the Veteran for a VA psychiatric examination to determine the current severity of his PTSD. The claims folder must be provided to and reviewed by the examiner in conjunction with the examination. All indicated tests and studies should be performed, and all findings should be set forth in detail. 

It is then requested that the VA examiner indicate all present symptoms and manifestations attributable to the Veteran's service-connected PTSD, in accordance with the rating criteria specified at 38 C.F.R. § 4.130 , Diagnostic Code 9411. The examiner should assign a Global Assessment of Functioning (GAF) score and explain the basis for this finding. 

The VA examiner should also provide an opinion with regard to the impact of service-connected PTSD upon occupational capacity, specifically, whether this condition precludes the Veteran from securing and maintaining substantially gainful employment.

5. The RO/AMC should then review the claims file.                If any of the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication. Stegall v. West,          11 Vet. App. 268 (1998).

6. Thereafter, readjudicate the claim on appeal for increased rating for PTSD, as well as initially adjudicate the TDIU claim. If any benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before  the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims. His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated. The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655 .

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A.            §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2013).


